DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Applicant’s amendment filed on 12/06/2021, has been entered and carefully considered. 
Claims 1, 9, 16 have been amended and claims 1-20 are currently pending. 

Response to Arguments
Applicant’s arguments filed on 12/06/2021, with respect to claim 1, 9 and 16, see pages 8-9, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 12/06/2021, with respect to Claim 1, 9 and 16, see pages 9-10, have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior art fails to disclose the limitation “initiating and maintaining egress port sFlow monitoring of a port”. 
Examiner respectfully disagrees.  The previous cited reference, Janardhanan et al (US 2016/0087916) disclosed port minoring. Port minoring is used on a network device, such as switch, to send a copy of network packets seen on one switch port to a network monitoring connection on another 

It’s noted that sFlow is interpreted as flow sampling, which means it only sample one packet per a fixed number of incoming packets.  

Paragraph [0025] of Janardhanan disclosed port minoring and sFlow which is equivalent to sflow monitoring of a port. Paragraph [0025] is reproduced below for convenience: 
[0025] In embodiments, the device 200 may perform the port minoring and sFlow. For instance, the counter 209 may count the number of packets received through each egress port and minor out one packet per a preset number of packets. In embodiments, the counter 209 may be also used to collect the statistics on the dropped, congested, or queued packets and report the collected information to the analysis engine 220.
For the reasons stated above. Examiner believe that the prior art disclosed the limitation “initiating and maintaining egress port sFlow monitoring of a port. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vorunganti et al (US 2011/0158248) in view of Janardhanan  (US 2016/0087916), further in view of Tooher et al (US 2020/0305038).
Regarding claim 1, Vorunganti teaches a method of identifying persistently congested queues among a plurality of ports on a switch, comprising: 
polling a queue length associated with each port(Fig. 6, step 620; [0047]); detecting that latched queue lengths are met in a plurality of periods of polling instances for a first port; determining that a queue associated with the first port is persistently congested via determination that a threshold number of periods of polling instances out of the plurality of periods of polling instances of the first port queue length exceed the latched queue length for the first port (Fig. 6, step 620; [0047], “monitor 450 may monitor for persistence impending port congestion watermark traffic levels (e.g., a number of queued packets or another measure of queue volume) in each individual queue 420, Persistence may be determined, for example, when the same condition occurs over `N` consecutive samples”; it described a special case of a determination that a threshold number of consecutive periods of polling the first queue within a series of polling instances of the first port queue length exceed the latched queue length for the first port) and … 
Vorunganti doesn’t explicitly teach that determine the threshold number of periods of polling instances is met for both consecutive polling instances and non-consecutive polling periods. 
Tooher teaches that that determine the threshold number of periods of polling instances is met for both consecutive polling instances and non-consecutive polling periods ([0281], “a single serving TRP may find that received power has decreased below a threshold, possibly for a certain period of time, for a set of consecutive measurements, or for a set number of measurements within a time period”, it’s noted that a consistent condition is determined when a measured parameter is greater/less than a 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tooher in the system disclosed by Vorunganti, the combination is only changing the criteria for a consistent condition. The success of the combination can be well predicted by an ordinary skill in the art. 
Vorunganti in view of Tooher doesn’t explicitly teach initiating and maintaining egress sFlow monitoring of the first port when the queue associated with a first port is persistently congested until the queue associated with the first port is no longer persistently congested; and preventing the sFlow monitoring for the first port when the queue associated with the first port is not persistently congested. 
Janardhanan teaches initiating and maintaining egress sFlow monitoring of the first port when the queue associated with a first port is congested until the queue associated with the first port is no longer congested (Fig. 3A, [0027], “the event may include: placing the data packet beyond a preset length (or, equivalently threshold) in an egress queue of the buffer 212a in the device; dropping the data packet by the device; and congestion of the data packet while processing the data packet in the device”, [0028], “the event is dependent upon occurrence of one or more conditions within the device 200, minoring the data packet via an output port of the network device. The mirrored data packets is sent to an analysis engine for further analysis of the data packet”, [0025], “the device 200 may perform the port minoring and sFlow. For instance, the counter 209 may count the number of packets received through each egress port and minor out one packet per a preset number of packets”); and preventing the sFlow monitoring for the first port when the queue associated with the first port is not congested (Fig. 3A, [0027], the sFlow minoring only triggered by a user specified usage event, such as queue length beyond a preset length and congestion of the data packet which implies that sFlow minoring isn’t performed when such user specified usage event is not presented).


Regarding claims 2, 10, 19, the combination of the above references further teaches polling the queue length comprises: polling the queue length on a periodic basis to create a history of polled queue lengths; and maintaining the history of polled queue lengths defining a plurality of periods of polling instances (Vorunganti, [0047], “persistence may be determined, for example, when the same condition occurs over `N` consecutive samples”, the history of polled queue lengths must be maintained in order to determine whether it is persistently congested).

Regarding claim 3, 12, 20, the combination of the above references further teaches determining that a queue associated with a first port is persistently congested comprises determining whether any given latched queue length is at or greater than a threshold value during a threshold number of periods of polling instances of the first port queue length (Vorunganti, [0047], “persistence may be determined, for example, when the same condition occurs over `N` consecutive samples”; it’s noted that queue length greater than a threshold for N consecutive polling samples would also meet the above limitation), where the periods of polling instances include at least two non-consecutive periods of polling instances above the latched queue length (Tooher, [0281], “a single serving TRP may find that received power has decreased below a threshold, possibly for a certain period of time, for a set of consecutive measurements, or for a set number of measurements within a time period”, it’s noted that a consistent 

Regarding claim 6, 15, the combination of the above references further teaches that polling the queue length comprises: implementing latched queue length to poll the queue lengths every n seconds where n is an predetermined real number (Vorunganti et al, [0047], “persistence may be determined, for example, when the same condition occurs over `N` consecutive samples”, it’s noted the sampling period correspond to n seconds; and determining a severity of congestion based on whether data is lost at any given queue to indicate maximum queue length is insufficient (Janardhanan, [0020], the processor 207 may forward the dropped packets to the port 206”, “the egress queue in the buffer 212a may not have enough space and hence a packet may be dropped”).

Regarding claim 7, the combination of the above references further teaches instantaneous queue length data across several polling intervals is used to determine that a queue associated with a first port is persistently congested (Vorunganti, [0047], “persistence may be determined, for example, when the same condition occurs over `N` consecutive samples”).

Regarding claim 8, the combination of the above references further teaches that an explicit congestion notification marking statistic is used to determine that a queue associated with a first port is persistently congested (Janardhanan, [0022], explicit congestion notification (ECN) bit of a packet may be marked in case of packet congestion). 

consecutive periods of polling the first queue within a series of polling instances of the first port queue length exceed the latched queue length for the first port).
Vorunganti doesn’t explicitly teach that determine the threshold number of periods of polling instances is met for both consecutive polling instances and non-consecutive polling periods. 
Tooher teaches that that determine the threshold number of periods of polling instances is met for both consecutive polling instances and non-consecutive polling periods ([0281], “a single serving TRP may find that received power has decreased below a threshold, possibly for a certain period of time, for a set of consecutive measurements, or for a set number of measurements within a time period”, it’s noted that a consistent condition is determined when a measured parameter is greater/less than a threshold for a set of number of measurements within a time period; it’s noted that the set of number of measurement is equivalent to the threshold number of periods of polling instances). 

Vorunganti in view of Tooher doesn’t explicitly teach initiating and maintaining egress sFlow monitoring of the first port when the queue associated with a first port is persistently congested.
Janardhanan teaches initiating and maintaining egress sFlow monitoring of the first port when the queue associated with a first port is persistently congested (Fig. 3A, [0027], “the event may include: placing the data packet beyond a preset length (or, equivalently threshold) in an egress queue of the buffer 212a in the device; dropping the data packet by the device; and congestion of the data packet while processing the data packet in the device”, [0028], “the event is dependent upon occurrence of one or more conditions within the device 200, minoring the data packet via an output port of the network device. The mirrored data packets is sent to an analysis engine for further analysis of the data packet”, [0025], “the device 200 may perform the port minoring and sFlow. For instance, the counter 209 may count the number of packets received through each egress port and minor out one packet per a preset number of packets”).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Janardhanan in the system disclosed by Vorunganti in view of Tooher would allow analysis on a switch regarding cause of packet congestion (see paragraph of 0006 of Janardhanan). 

Regarding claim 11, the combination of the references teaches the switch of claim 9, further teaches the sampling module is communicatively coupled to a gate array, the gate array polls the queue 

Regarding claim 13, the combination of the references teaches the switch of claim 9, further teaches an sFlow module to initiate and maintain the packet sampling of the first port when the queue associated with a first port is persistently congested by setting a packet sampling rate to a maximum at all ports of the switch and report queue flow statistics related to those packets associated with the persistently congested queue (Janardhanan, Fig. 3A, [0027], “the event may include: placing the data packet beyond a preset length (or, equivalently threshold) in an egress queue of the buffer 212a in the device; dropping the data packet by the device; and congestion of the data packet while processing the data packet in the device”, [0028], “the event is dependent upon occurrence of one or more conditions within the device 200, minoring the data packet via an output port of the network device. The mirrored data packets is sent to an analysis engine for further analysis of the data packet”, [0025], the device 200 may perform the port minoring and sFlow”,  [0004], “sFlow system may sample one packet per a fixed number of incoming packets”, said fixed number include 1, thus the maximum sampling rate would be sample every packet).

Regarding claim 16, Vorgunganti teaches a method of identifying persistently congested queues among a plurality of ports on a switch, comprising: 
polling a queue length associated with each port; detecting that latched queue lengths are met in a plurality of periods of polling instances for a first port; determining that a queue associated with a first port is persistently congested via a determination of whether latched queue length are met during a threshold number of periods of polling instances out of the plurality of periods of polling instances of the first port queue length Fig. 6, step 620; [0047], “monitor 450 may monitor for persistence impending consecutive periods of polling the first queue within a series of polling instances of the first port queue length exceed the latched queue length for the first port).
Vorunganti doesn’t explicitly teach that determine the threshold number of periods of polling instances is met for both consecutive polling instances and non-consecutive polling periods. 
Tooher teaches that that determine the threshold number of periods of polling instances is met for both consecutive polling instances and non-consecutive polling periods ([0281], “a single serving TRP may find that received power has decreased below a threshold, possibly for a certain period of time, for a set of consecutive measurements, or for a set number of measurements within a time period”, it’s noted that a consistent condition is determined when a measured parameter is greater/less than a threshold for a set of number of measurements within a time period; it’s noted that the set of number of measurement is equivalent to the threshold number of periods of polling instances). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tooher in the system disclosed by Vorunganti, the combination is only changing the criteria for a consistent condition. The success of the combination can be well predicted by an ordinary skill in the art. 
Vorgunganti in view of Tooher does not explicitly teach that initiating and maintaining egress sFlow monitoring of all ports when the queue associated with a first port is persistently congested; set packet sampling rate to a maximum value at all ports to determine which packets among the sampled packets are associated with the persistently congested queue.
Janardhanan teaches initiating and maintaining egress sFlow monitoring of the first port when the queue associated with a first port is persistently congested (Fig. 3A, [0027], “the event may include: 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Janardhanan in the system disclosed by Vorunganti in view of Tooher would allow analysis on a switch regarding cause of packet congestion (see paragraph of 0006 of Janardhanan).  

Regarding claim 17, the combination of the above references teaches the method of claim 16, further teaches reporting queue flow statistics to a computing device descriptive of the sampled packets associated with the persistently congested queue (Janardhanan, [0025], report the collected information to the analysis engine).

Regarding claim 18,  the combination of the above references teaches that determining which packets among the sampled packets are associated with the persistently congested queue comprises reviewing data associated with a header of each packet and discarding samples not destined for any persistently congested queue (Janardhanan, [0021]-[0022], [0029]). 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vorunganti in view of Tooher and Janardhanan, further in view of Tinnakornsrisuphap et al (US 2008/0186918), hereinafter as Tinn. 
Regarding claim 4, Vorunganti in view of Toohere and Janardhanan teaches all of the limitations recited in claim 1, further teaches polling the queue length comprises: implementing latched queue length to poll the queue lengths every n seconds, where n is an predetermined real number (Vorunganti et al, [0047], “persistence may be determined, for example, when the same condition occurs over `N` consecutive samples”, it’s noted the sampling period correspond to n seconds).
The aforementioned references does not explicitly teach that maintaining a certain number of polled queue lengths for historical reference by a central processing unit.
Tinn teaches maintaining a certain number of polled queue lengths for historical reference by a central processing unit ([0079], “a running history of queue sizes”).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tinn in the system disclosed by Vorunganti in view of Tooher and Janardhanan in order to perform adaptive response function by utilizing historical data related to the queue sizes (see abstract of Tinn). 

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vorunganti in view of Tooher and Janardhanan, further in view of Attar et al (US 2011/0211449). 
Regarding claim 5, Vorunganti in view of Tooher and Janardhanan teaches all of the limitations as recited in claim 1, Vorunganti in view of Toohere and Janardhanan further teaches polling the queue length comprises: implementing latched queue length to poll the queue lengths every n seconds where n is an predetermined real number (Vorunganti et al, [0047], “persistence may be determined, for 
Vorunganti in view of Tooher and Janardhanan doesn’t explicitly teach differentiating between a temporary sharp increase in the queue length and a persistently congested queue length associated with the first port, comprising: determining a link utilization associated with any port during an interval so as to determine a link utilization ratio by dividing the average speed of packet delivery across the link by an interval times a native link speed.
In the same field of endeavor, Attar teaches the above limitation ([0056], “congestion inferer 352 obtains an estimate of link utilization by dividing the bits received during a duration of time by the capacity multiplied by the duration”,  it compares link utilization with a threshold to determine whether there is persistent congestion). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Attar in the system disclosed by Vorunganti in view of Tooher and Janardhanan in order to more accurately infer the congestion and apply proper congestion control. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMING LIU/Primary Examiner, Art Unit 2411